54 N.Y.2d 814 (1981)
Dennis Bellanca, Doing Business as The Main Event, et al., Respondents,
v.
New York State Liquor Authority et al., Appellant.
Court of Appeals of the State of New York.
Submitted July 27, 1981.
Decided September 22, 1981.
Motion by Association of Adult Entertainment Taverns to appear as amicus curiae on the appeal herein granted only to the extent that a brief may be filed within 10 days. Motion for a stay dismissed upon the ground that movant has no standing to seek that relief. [See 50 N.Y.2d 524, revd 452 US 714.]